                                                                       Case 2:20-cv-01310-DJH Document 37 Filed 07/08/20 Page 1 of 19



                                                                1    Brett W. Johnson (#021527)
                                                                     Colin P. Ahler (#023879)
                                                                2    Derek C. Flint (#034392)
                                                                     Michael A. Calvanico (#034884)
                                                                3    SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                4    400 E. Van Buren, Suite 1900
                                                                     Phoenix, Arizona 85004-2202
                                                                5    Telephone: 602.382.6000
                                                                     Facsimile: 602.382.6070
                                                                6    E-Mail: bwjohnson@swlaw.com
                                                                             cahler@swlaw.com
                                                                7            dflint@swlaw.com
                                                                             mcalvanico@swlaw.com
                                                                8
                                                                     Anni L. Foster (#023643)
                                                                9    General Counsel
                                                                     Office of Arizona Governor Douglas A. Ducey
                                                                10   1700 West Washington Street
                                                                     Phoenix, Arizona 85007
                                                                11   Telephone: 602-542-4331
                                                                     E-Mail: afoster@az.gov
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
                                                                     Attorneys for Defendant Douglas A. Ducey,
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Governor of the State of Arizona
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                15
                                                                                                FOR THE DISTRICT OF ARIZONA
                                                                16
                                                                17   Xponential Fitness LLC, et al.
                                                                                                                   No. 2:20-cv-01310-DJH
                                                                18                    Plaintiffs,
                                                                                                                   MOTION TO DISMISS AND
                                                                19         vs.                                     MEMORANDUM IN SUPPORT
                                                                20   The State of Arizona and Douglas A. Ducey,    Oral Argument Requested
                                                                     Governor of the State of Arizona, in his
                                                                21   official capacity,                            Assigned to: Hon. Diane J. Humetewa
                                                                22                    Defendants.
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                          Case 2:20-cv-01310-DJH Document 37 Filed 07/08/20 Page 2 of 19



                                                                1             Defendant Douglas A. Ducey, Governor of the State of Arizona, moves to dismiss the
                                                                2    Complaint (Doc. 1), in its entirety and with prejudice under Rule 12(b)(6), Fed. R. Civ. P.
                                                                3    This motion is supported by the following memorandum and Governor Ducey’s Motion for
                                                                4    Judicial Notice of facts relating to the COVID-19 pandemic. (Doc. 36.) A Notice and
                                                                5    Certification of Conferral has been filed contemporaneously with this Motion; the parties
                                                                6    have conferred and did not agree the pleadings could be cured by permissible amendment.
                                                                7    I.       Introduction
                                                                8             “As all are painfully aware, our nation faces a public health emergency caused by the
                                                                9    exponential spread of [2019 novel Coronavirus (“COVID-19”)].” In re Abbott, 954 F.3d 772,
                                                                10   779 (5th Cir. 2020). In the face of this ongoing crisis and the sharp increase of COVID-19
                                                                11   cases in Arizona, Plaintiffs assert various constitutional challenges to Governor Ducey’s June
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   29, 2020 Executive Order (“EO”) 2020-43, “Pausing of Arizona’s Reopening: Slowing the
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Spread of COVID-19.” The focus of the country, if not the world, is now on Arizona as
                             LAW OFFICES

                              602.382.6000




                                                                14   positive cases and deaths of fellow Arizonans drastically increase. In making decisions for
                                   L.L.P.




                                                                15   the well-being of Arizonans, Governor Ducey must balance this unfortunate reality against
                                                                16   the very real hardships suffered, and sacrifices made, by each of the Plaintiff businesses.
                                                                17   However, when Governor Ducey rationally adheres to expert guidance to combat the
                                                                18   COVID-19 crisis and save Arizonan’s lives—an undisputedly legitimate state interest—
                                                                19   claims against those sound public policy decisions cannot be maintained.
                                                                20   II.      Background
                                                                21            Even before the recent spike of cases in Arizona, the federal Center for Diseases
                                                                22   Control and Prevention (“CDC”) reported that “[t]he virus that causes COVID-19 is
                                                                23   spreading very easily and sustainably between people.” (Doc. 36 at ¶ 14 (emphasis in
                                                                24   original)). The CDC also stated that “COVID-19 is primarily spread from person to person,”
                                                                25   and a person “can become infected by coming into close contact (about 6 feet or two arm
                                                                26   lengths) with a person who has COVID-19.” (Id. at ¶ 16.) To limit the spread, the CDC
                                                                27   recommends that people “limit in-person contact as much as possible.” (Id.)
                                                                28

                                                                                                                 -1-
                                                                       Case 2:20-cv-01310-DJH Document 37 Filed 07/08/20 Page 3 of 19



                                                                1           On March 11, 2020, Governor Ducey issued a Declaration of Emergency for Arizona.
                                                                2    (Id. at ¶ 22.) On March 19, 2020, Governor Ducey issued EO 2020-09, which, among other
                                                                3    things, mandated that indoor gyms, fitness centers, and fitness clubs (collectively “Gyms”)
                                                                4    “close access to the public until further notice.” (Id. at ¶¶ 23-25.)
                                                                5           On May 12, 2020, Governor Ducey issued EO 2020-36 to gradually reopen Arizona
                                                                6    businesses in accordance with federal guidelines. (Id. at ¶ 26-27.) In conjunction with EO
                                                                7    2020-36 and in consultation with ADHS, Governor Ducey also issued guidance for Gyms on
                                                                8    additional safety precautions to take when reopening. (Id. at ¶ 29.)
                                                                9           On July 8, 2020, the Arizona Department of Health Services (“ADHS”) reported
                                                                10   108,614 cases and 1,963 deaths in Arizona. (Id. at ¶ 1.) Since early May when this Court
                                                                11   heard the first challenge to Governor Ducey’s EOs, McGhee v. City of Flagstaff, No. CV-20-
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   08081-PCT-GMS, 2020 WL 2308479 (D. Ariz. May 8, 2020), the number of positive
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   COVID-19 cases in Arizona increased by approximately 1,117% and the death toll increased
                             LAW OFFICES

                              602.382.6000




                                                                14   by 442%. (Doc. 36 at ¶ 1.) The largest increase has been those aged 20-44 years old. (Id. at
                                   L.L.P.




                                                                15   ¶¶ 4, 6, 31.)
                                                                16          To reemphasize the necessity to stem the virus, the CDC has recommended that
                                                                17   “people should wear cloth face coverings in public settings when around people outside of
                                                                18   their household, especially when other social distancing measures are difficult to maintain.”
                                                                19   (Id. at ¶ 20.) However, the CDC has recognized there are certain circumstances that may
                                                                20   affect an individual’s ability to wear a face mask, including exercise, and thus recommends
                                                                21   “doing any vigorous-intensity exercise outside when possible and stay at least 6 feet away
                                                                22   from other participants, trainers, and clients if unable to wear a face covering.” (Id. at ¶ 21
                                                                23   (emphasis added)). According to a research letter published by the CDC before the issuance
                                                                24   of EO 2020-43, the “moist, warm atmosphere in a sports facility coupled with turbulent air
                                                                25   flow generated by intense physical exercise can cause more dense transmission of isolated
                                                                26   droplets.” (Id. at ¶ 19.) Moreover, “[b]ecause of the increased possibility of infection through
                                                                27   droplets, vigorous exercise in closely confined spaces should be avoided during the current
                                                                28   outbreak, as should public gatherings, even in small groups.” (Id.)

                                                                                                                  -2-
                                                                         Case 2:20-cv-01310-DJH Document 37 Filed 07/08/20 Page 4 of 19



                                                                1             On June 29, 2020, Governor Ducey concluded that “the increased case numbers and
                                                                2    hospitalizations also necessitate the need for an increased focus on precautionary measures
                                                                3    by both businesses and individuals,” and issued EO 2020-43 prohibiting certain “public
                                                                4    events of more than 50 people.” (Doc. 36 at ¶¶ 34-35.) In addition, EO 2020-43 required that
                                                                5    Gyms “pause operations until at least July 27, 2020, unless extended.” (Id. at ¶ 35.) Once that
                                                                6    initial 30-day pause period elapses, affected businesses “shall complete and submit a form as
                                                                7    prescribed by [ADHS] that attests the entity is in compliance with guidance issued by ADHS
                                                                8    related to COVID-19 business operations” to “receive authorization to reopen.” (Id. at ¶ 36.)
                                                                9    III.     Argument
                                                                10            To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient
                                                                11   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   544, 570 (2007)). Those “[f]actual allegations must be enough to raise a right to relief above
                             LAW OFFICES

                              602.382.6000




                                                                14   the speculative level.” Twombly, 550 U.S. at 555. “Threadbare recitals of the elements of a
                                   L.L.P.




                                                                15   cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at
                                                                16   678. None of Plaintiffs’ seven claims satisfy this standard.
                                                                17            A.     Plaintiffs fail to state a plausible claim that EO 2020-43 violates their
                                                                                     federal procedural due process rights (Count One)1
                                                                18
                                                                                     1.     Plaintiffs fail to allege a constitutionally protected property
                                                                19                          interest.
                                                                20            Plaintiffs fail to allege the threshold requirement for a procedural due process claim:
                                                                21   the deprivation of a constitutionally protected property interest. See Brewster v. Bd. of Educ.,
                                                                22   149 F.3d 971, 982 (9th Cir. 1998) (listing two essential elements of procedural due process
                                                                23   claim). Plaintiffs instead claim, without any supporting authority, that they have a
                                                                24   “fundamental property interest in conducting lawful business activities.” (Doc. 1 at ¶ 44.)
                                                                25            Federal courts, including the U.S. Supreme Court, have rejected this theory: “[T]he
                                                                26   assertion of a ‘general right to do business’ has not been recognized as a constitutionally
                                                                27
                                                                28   1
                                                                         Count One also asserts a substantive due process claim, which is addressed below.

                                                                                                                  -3-
                                                                       Case 2:20-cv-01310-DJH Document 37 Filed 07/08/20 Page 5 of 19



                                                                1    protected right.” Talleywhacker, Inc. v. Cooper, 2020 WL 3051207, at *12 (E.D.N.C. June
                                                                2    8, 2020) (collecting authorities); see also Coll. Sav. Bank v. Fla. Prepaid Postsecondary
                                                                3    Educ. Expense Bd., 527 U.S. 666, 675 (1999) (holding that a business’s assets are property,
                                                                4    but that “business in the sense of the activity of doing business or the activity of making a
                                                                5    profit is not property . . .”). Like this case, Talleywhacker involved a procedural due process
                                                                6    challenge against a business closure order related to COVID-19. Talleywhacker, 2020 WL
                                                                7    3051207, at *12. The court concluded that the claim lacked merit because plaintiffs “fail[ed]
                                                                8    to identify a constitutionally cognizable life, liberty, or property interest.” Id.
                                                                9           By contrast, Plaintiffs cite two cases to support their argument that they “had a valid
                                                                10   property interest in continuing the operation of their fitness studios.” (Doc. 21 at 7.) But
                                                                11   neither case supports this proposition. The first case, Truax v. Corrigan, 257 U.S. 312 (1921),
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   is a relic of the Lochner era in Fourteenth Amendment jurisprudence, when the Supreme
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Court applied greater scrutiny to government regulations affecting businesses. See Truax, 257
                             LAW OFFICES

                              602.382.6000




                                                                14   U.S. at 339; see also In re Premier Auto. Servs., Inc., 492 F.3d 274, 283 (4th Cir. 2007) (“The
                                   L.L.P.




                                                                15   recognition of such a broad ‘right to do business,’ would be akin to that recognized in Lochner
                                                                16   . . . which the Supreme Court has long since refused to recognize.”). Its holding is inconsistent
                                                                17   with the Court’s modern-day due process caselaw, including College Savings Bank, which
                                                                18   applies a deferential standard to economic regulations and concluded the activity of making
                                                                19   a profit is not a property right. See 527 U.S. at 675; In re Premier Auto., 492 F.3d at 283.
                                                                20          The second case relied on by Plaintiffs, Wedges/Ledges of California v. City of
                                                                21   Phoenix, 24 F.3d 56 (9th Cir. 1994), is inapposite. There, the court looked to state law to
                                                                22   determine whether the plaintiffs had a property interest in a license. 492 F.3d at 62. The court
                                                                23   did not hold that a company has a protected property interest in business operations. See id.
                                                                24                  2.     A generally applicable order does not create due process rights.
                                                                25          Even if “conducting lawful business” is somehow constitutionally protected, Plaintiffs
                                                                26   still fail to state a procedural due process claim. Because EO 2020-43 is rule of general
                                                                27   applicability that applies prospectively to all Arizona Gyms, the order does not confer
                                                                28   procedural due process rights.

                                                                                                                   -4-
                                                                       Case 2:20-cv-01310-DJH Document 37 Filed 07/08/20 Page 6 of 19



                                                                1           “Before due process rights attach, a person must show that the deprivation occurred
                                                                2    as a result of an adjudicatory process rather than a legislative process.” Blocktree Props. LLC
                                                                3    v. Pub. Util. Dist. No. 2, 380 F. Supp. 3d 1102, 1121 (E.D. Wash. 2019) (citing Harris v. Cty.
                                                                4    of Riverside, 904 F.2d 497, 501 (9th Cir. 1990)). Courts have found “little guidance in
                                                                5    formalistic distinctions” in applying this rule. Harris, 904 F.2d at 501. “If the matter is one
                                                                6    in which ‘all are equally concerned,’ the matter is a legislative process and due process rights
                                                                7    do not attach.” Blocktree, 380 F. Supp. 3d at 1121 (quoting Bi-Metallic Inv. Co. v. State Bd.
                                                                8    of Equalization, 239 U.S. 441, 445 (1915)). This includes the “exercise of a quasi-legislative
                                                                9    function” that “operates prospectively and establishes rules of general conduct binding upon
                                                                10   many persons.” Brown v. Winter, 50 F. Supp. 804, 806 (W.D. Wis. 1943).
                                                                11          Recently, two federal courts considering very similar circumstances—the closure of
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   classes of businesses like gyms to protect the public from COVID-19—have concluded that
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   generally applicable emergency orders “do not give rise to the constitutional procedural due
                             LAW OFFICES

                              602.382.6000




                                                                14   process requirements of individual notice and hearing; general notice as provided by law is
                                   L.L.P.




                                                                15   sufficient.” Best Supplement Guide, LLC v. Newsom, No. 2:20-CV-00965-JAM-CKD, 2020
                                                                16   WL 2615022, at *5 (E.D. Cal. 2020) (considering “State and County [COVID-19] orders
                                                                17   prohibit[ing] the operation of all gyms and workout facilities within their respective
                                                                18   jurisdictions”); see also Hartman v. Acton, 2020 WL 1932896, at *8 (S.D. Ohio 2020) (“The
                                                                19   State’s [COVID-19] Order directing non-essential businesses to cease operating their
                                                                20   physical locations did not violate Plaintiffs’ due process rights because the Director’s Order
                                                                21   was a generally applicable order affecting thousands of businesses, and not a decision
                                                                22   targeting an individual or single business.”). The right to a hearing only applies “to instances
                                                                23   where the deprivation was targeted to a particular individual, business, and/or fundamental
                                                                24   right.” Hartman, 2020 WL 1932896, at *9.
                                                                25          Here, EO 2020-43 is a generally applicable order in which “all [Gyms] are equally
                                                                26   concerned.” Bi-Metallic, 239 U.S. at 445. Because EO 2020-43 does not target any Plaintiff,
                                                                27   it is not adjudicatory and does not give rise to due process rights.
                                                                28

                                                                                                                  -5-
                                                                       Case 2:20-cv-01310-DJH Document 37 Filed 07/08/20 Page 7 of 19



                                                                1                  3.      EO 2020-43 provides adequate procedural protections.
                                                                2           Even if EO 2020-43 conferred Plaintiffs with procedural due process rights, the order
                                                                3    contains adequate protections. See Brewster, 149 F.3d at 982 (procedural due process claim
                                                                4    requiring a showing of “a denial of adequate procedural protections”) (emphasis added). Due
                                                                5    process is flexible and calls for such procedural protections as demanded by the rights and
                                                                6    interests at stake in the particular case. See Gilbert v. Homar, 520 U.S. 924, 930 (1997).
                                                                7           Here, Governor Ducey had no obligation to provide Plaintiffs with notice, a hearing,
                                                                8    or other procedural rights before issuing EO 2020-43 because pre-deprivation process is not
                                                                9    required in an emergency situation. See Sinaloa Lake Owners Ass’n v. City of Simi Valley,
                                                                10   882 F.2d 1398, 1406 (9th Cir. 1989), overruled on other grounds by Armendariz v. Penman,
                                                                11   75 F.3d 1311 (9th Cir. 1996) (recognizing that because “government officials need to act
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   promptly and decisively when they perceive an emergency,” under these circumstances, “no
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   pre-deprivation process is due”). To the contrary, the “Supreme Court has affirmed ‘that
                             LAW OFFICES

                              602.382.6000




                                                                14   summary governmental action taken in emergencies and designed to protect the public health,
                                   L.L.P.




                                                                15   safety and general welfare does not violate due process.’” McGhee v. City of Flagstaff, 2020
                                                                16   WL 2308479, at *4 (emphasis added) (quoting Lumbreras v. Roberts, 319 F. Supp. 2d 1191,
                                                                17   1206 (D. Or. 2004)); see also Hodel v. Va. Surface Min. & Reclamation Ass’n, Inc., 452 U.S.
                                                                18   264 (1981) (deprivation of property to protect public health is “[o]ne of the oldest examples
                                                                19   of permissible summary action”).
                                                                20          Here, Plaintiffs readily admit that COVID-19 is “a national health emergency.” (See
                                                                21   Doc. 21 at 6; see also id. (“The coronavirus pandemic requires decisive government action,
                                                                22   to be sure”)); (id. at 8 (referring to “the COVID-19 emergency”)); (Doc. 1 at ¶¶ 1, 25.) Under
                                                                23   Sinaloa Lake and other authorities, Plaintiffs had no right to any pre-deprivation process.
                                                                24          As for post-deprivation process, Plaintiffs concede that EO 2020-43 provides them
                                                                25   with a process in the form of an attestation form to reopen. (See Doc. 1 at ¶ 36.) They
                                                                26   nevertheless argue they should be provided with an “opportunity to present their case for their
                                                                27   businesses to not be subject to the Order.” (Id. at ¶ 45.) But such a waiver process would flatly
                                                                28   contradict Governor Ducey’s policy decision to order a blanket pause on all Gyms, rather

                                                                                                                  -6-
                                                                       Case 2:20-cv-01310-DJH Document 37 Filed 07/08/20 Page 8 of 19



                                                                1    than making resource-intensive, case-by-case determinations of which Gyms are following
                                                                2    relevant guidance. See Benner v. Wolf, 2020 WL 2564920, at *5 (M.D. Pa. May 21, 2020)
                                                                3    (“Indeed, requiring more detailed procedures could very well overwhelm an already taxed
                                                                4    system . . . .”); see also In re Abbott, 954 F.3d at 784 (explaining that the Supreme Court has
                                                                5    “disclaimed any judicial power to second-guess policy choices made by the state in crafting
                                                                6    emergency public health measures”). To the extent Plaintiffs argue the process is insufficient
                                                                7    because the re-opening authorization form is not yet available, the Governor has no obligation
                                                                8    to rush out a form (without industry input), especially given that re-opening is not even
                                                                9    authorized until July 27. Moreover, any arguments concerning the sufficiency of the not-yet-
                                                                10   released form are unripe.
                                                                11          B.     Plaintiffs fail to state a plausible claim that their federal substantive due
                                                                                   process or equal protection rights were violated (Counts One and Two).
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13          Plaintiffs assert that EO 2020-43 violates their federal substantive due process and
                             LAW OFFICES

                              602.382.6000




                                                                14   equal protection rights. (Doc. 1 at ¶¶ 46-47, 54.) As Plaintiffs concede, both claims are subject
                                   L.L.P.




                                                                15   to rational basis review. (Doc. 21 at 13, 16); see Munoz v. Sullivan, 930 F.2d 1400, 1404-05
                                                                16   n.10 (9th Cir. 1991). This deferential standard applies to the substantive due process claim
                                                                17   because Plaintiffs’ amorphous “rights and liberties [related] to their respective businesses”
                                                                18   do not implicate any fundamental right. See Dittman v. California, 191 F.3d 1020, 1031 n.5
                                                                19   (9th Cir. 1999) (“The [Supreme] Court has never held that the ‘right’ to pursue a profession
                                                                20   is a fundamental right . . . .”). Likewise, because EO 2020-43 does not involve any “suspect”
                                                                21   classifications (such as race or alienage), rational basis review applies to the equal protection
                                                                22   claim. See FCC v. Beach Commc’ns, Inc. 508 U.S. 307, 313 (1993).
                                                                23          Under a rational basis standard, a court will uphold a law if it has any conceivable
                                                                24   rational basis to further a legitimate governmental interest. See League of Indep. Fitness
                                                                25   Facilities & Trainers v. Whitmer, No. 20-1581, 2020 WL 3468281, at *2 (6th Cir. June 24,
                                                                26   2020); Best Supplement Guide, 2020 WL 2615022, at *6. Rational basis review does not
                                                                27   require that the government’s actual or articulated justification be supported by evidence or
                                                                28   empirical data. See Whitmer, 2020 WL 3468281, at *2 (explaining that rational basis review

                                                                                                                  -7-
                                                                       Case 2:20-cv-01310-DJH Document 37 Filed 07/08/20 Page 9 of 19



                                                                1    analysis “is not subject to courtroom fact-finding and may be based on rational speculation
                                                                2    unsupported by evidence or empirical data.” Id. (quoting Beach Commc’ns, 508 U.S. at 313-
                                                                3    15 (emphasis added))). Moreover, courts are particularly deferential to government action “in
                                                                4    the case of a public health crisis like the one presented by COVID-19.” Id. (citing S. Bay
                                                                5    United Pentecostal Church v. Newsom, 140 S. Ct. 1613, 1613 (2020) (Mem.) (Roberts, C.J.,
                                                                6    concurring in the denial of injunctive relief).
                                                                7           Federal courts have strongly indicated that orders temporarily closing gyms due to
                                                                8    COVID-19 easily satisfy rational basis review. For example, the Sixth Circuit recently held
                                                                9    that “[t]he idea that heavy breathing and sweating in an enclosed space containing many
                                                                10   shared surfaces creates conditions likely to spread the virus is a paradigmatic example of
                                                                11   ‘rational speculation’ that fairly supports the Governor’s [decision to close] indoor fitness
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   facilities.” Whitmer, 2020 WL 3468281, at *3. The Eastern District of California similarly
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   refused to enjoin a challenged order based on substantive due process and equal protection
                             LAW OFFICES

                              602.382.6000




                                                                14   challenges, and explained that “COVID-19 is a highly infectious, and sometimes deadly,
                                   L.L.P.




                                                                15   virus that is often spread by people who do not even know they have it,” “[t]here’s no cure or
                                                                16   vaccine,” and “limiting physical contact between people is the most effective way to stop
                                                                17   COVID-19’s spread.” Best Supplement Guide, 2020 WL 2615022, at *5-6. Similarly, Chief
                                                                18   Judge Snow recognized that a rational basis readily existed for a COVID-19-related executive
                                                                19   order that was more restrictive than EO 2020-43. McGhee, 2020 WL 2308479, at *1-2, *5.
                                                                20          Here, this Court need not look any further than the Complaint’s allegations and
                                                                21   judicially noticeable facts to determine that EO 2020-43 satisfies rational basis review. As
                                                                22   discussed, Arizona has seen a sharp increase of COVID-19 cases over the past several weeks,
                                                                23   notwithstanding the gym protocols put in place in May. (Doc. 36 at ¶ 4.) The age group
                                                                24   showing the largest increase in positive cases is persons aged 20-44, the same age group
                                                                25   commonly known to regularly frequent Gyms. (Id. at ¶¶ 6, 31.) The CDC has reported that
                                                                26   COVID-19 spreads easily from person-to-person, and a person showing no symptoms can
                                                                27   spread COVID-19 (Id. at ¶¶ 14, 16-17.) The CDC has also stated that due to heavy breathing,
                                                                28   vigorous exercise can increase the likelihood that respiratory droplets spread the virus. (Id. at

                                                                                                                  -8-
                                                                      Case 2:20-cv-01310-DJH Document 37 Filed 07/08/20 Page 10 of 19



                                                                1    ¶ 19.) By temporarily closing Gyms, EO 2020-43 is rationally related to combatting the
                                                                2    spread of COVID-19, which Plaintiffs concede is “a public health emergency of international
                                                                3    concern.” (Doc. 1 at ¶ 25.)
                                                                4           Any contention that Governor Ducey had “better” or less-restrictive options is
                                                                5    irrelevant. (See Doc. 1. at ¶¶ 37-39.) As the Sixth Circuit held in Whitmer, the “Governor’s
                                                                6    order need not be the most effective or least restrictive measures possible to attempt to stem
                                                                7    the spread of COVD-19.” Whitmer, 2020 WL 3468281, at *3. Moreover, the U.S. Supreme
                                                                8    Court has “disclaimed any judicial power to second-guess the state’s policy choices in
                                                                9    crafting emergency public health measures.” Abbott, 954 F.3d at 784. This is because “[a]
                                                                10   community has the right to protect itself against an epidemic of disease which threatens the
                                                                11   safety of its members.” Jacobson v. Massachusetts, 197 U.S. 11, 26-27 (1905) (rejecting a
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   due process challenge to a state law mandating smallpox vaccinations). Thus, “‘[u]nder the
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   pressure of great dangers,’ constitutional rights may be reasonably restricted ‘as the safety of
                             LAW OFFICES

                              602.382.6000




                                                                14   the general public may demand.’” Abbott, 954 F.3d at 778 (quoting Jacobson, 197 U.S. at
                                   L.L.P.




                                                                15   29) (upholding a temporary COVID-related abortion restriction under Jacobson). Here,
                                                                16   where fundamental rights are not even implicated (unlike Abbott and Jacobson), EO 2020-
                                                                17   43 easily satisfies due process and equal protection guarantees. See Taylor v. Rancho Santa
                                                                18   Barbara, 206 F.3d 932, 937-38 (9th Cir. 2000) (affirming grant of motion to dismiss after
                                                                19   applying rational basis review to equal protection and due process claims).
                                                                20          Moreover, because rational basis review does not require that a decision be supported
                                                                21   by empirical data or evidence, Governor Ducey need not show that Gyms are more dangerous
                                                                22   than other types of businesses that are currently allowed to remain open. In Whitmer, for
                                                                23   instance, the Sixth Circuit concluded that a gym closure order satisfied rational basis review
                                                                24   even though it “does not close every venue in which the virus might easily spread.” Whitmer,
                                                                25   2020 WL 3468281, at *3; see also Talleywhacker, 2020 WL 3051207, at *10-11 (“While
                                                                26   plaintiffs effectively point out similarities between their businesses and those allowed to
                                                                27
                                                                28

                                                                                                                 -9-
                                                                         Case 2:20-cv-01310-DJH Document 37 Filed 07/08/20 Page 11 of 19



                                                                1    reopen, ‘a State does not violate the Equal Protection Clause merely because the
                                                                2    classifications made by its laws are imperfect.’” (citations omitted)).2
                                                                3            C.     Plaintiffs fail to state a plausible claim that EO 2020-43 constitutes a
                                                                                    taking of property requiring compensation (Count Three)
                                                                4
                                                                             Plaintiffs’ takings claim should be dismissed.3 First, “[t]o establish a violation of the
                                                                5
                                                                     Takings Clause, [Plaintiff] must first demonstrate he has a property interest that is
                                                                6
                                                                     constitutionally protected.” Schneider v. Cal. Dep’t of Corr. (Schneider II), 151 F.3d 1194,
                                                                7
                                                                     1198 (9th Cir. 1998). Plaintiffs cannot satisfy this requirement. As discussed, “the assertion
                                                                8
                                                                     of a ‘general right to do business’ has not been recognized as a constitutionally protected
                                                                9
                                                                     right.” Talleywhacker, 2020 WL 3051207, at *12; Coll. Sav. Bank, 527 U.S. at 675 (similar).
                                                                10
                                                                             Second, “[t]he taking clause of the Fifth Amendment has no bearing on laws that
                                                                11
                                                                     indirectly work a harm on individuals.” Rogers Truck Line, Inc. v. United States, 14 Cl. Ct.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
                                                                     108, 112 (1987); see also Omnia Commercial Co. v. United States, 261 U.S. 502, 510 (1923)
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                                                                     (“[F]or consequential loss or injury resulting from lawful governmental action the law affords
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                     no remedy.”). Of significance here, Plaintiffs are franchisors of different fitness businesses,
                                                                15
                                                                     not franchisees. (See Doc. 1 at ¶¶ 18-24.) As such, Plaintiffs do not claim to own or lease any
                                                                16
                                                                     land containing any gym, the use of which has been temporarily restricted by EO 2020-43.
                                                                17
                                                                     Similarly, no Plaintiff alleges that it actually operates a fitness studio in Arizona. (See Doc. 1
                                                                18
                                                                     at ¶ 91 (conceding that franchisees operate the studios)). EO 2020-43 does not prohibit
                                                                19
                                                                     Plaintiffs from continuing to “manage[] the licensing, systems and processes employed in
                                                                20
                                                                     operating the franchise system for [their] fitness brand[s],” even if it indirectly reduces the
                                                                21
                                                                     demand for such services. (Doc. 1 at ¶¶ 18-24.) Plaintiffs’ allegations of indirect harm cannot
                                                                22
                                                                     give rise to compensable takings claim. See Huntleigh USA Corp. v. United States, 525 F.3d
                                                                23
                                                                24
                                                                     2
                                                                25     The CDC publications discussed above, combined with the specific ADHS data on COVID-
                                                                     19, show that Governor Ducey did have evidence to support a determination that gyms
                                                                26   presented a unique and different risk than businesses allowed to stay open. (Doc. 36 at ¶ 37.)
                                                                     3
                                                                       While the Complaint seeks an injunction against the alleged taking, such relief is not
                                                                27   available. See Knick v. Twp. of Scott, 139 S. Ct. 2162, 2179 (2019) (“As long as just
                                                                     compensation remedies are available—as they have been for nearly 150 years—injunctive
                                                                28   relief will be foreclosed”).

                                                                                                                  - 10 -
                                                                      Case 2:20-cv-01310-DJH Document 37 Filed 07/08/20 Page 12 of 19



                                                                1    1370, 1380 (Fed. Cir. 2008) (rejecting takings claim when statute did not “regulate [plaintiff]
                                                                2    directly” but “drastically reduced the demand for plaintiff’s services”).
                                                                3           Third, Plaintiffs have no protected or compensable interest in being able to engage in
                                                                4    activities that are harmful to public health in the middle of an emergency pandemic, such as
                                                                5    the operation of a gym (which Plaintiffs do not even do). See Keystone Bituminous Coal Ass’n
                                                                6    v. DeBenedictis, 480 U.S. 470, 491-92 (1987) (“[A]ll property in this country is held under
                                                                7    the implied obligation that the owner’s use of it shall not be injurious to the community”
                                                                8    (quoting Mugler v. Kansas, 123 U.S. 623, 665 (1887))); see also M & J Coal Co. v. United
                                                                9    States, 47 F.3d 1148, 1154 (Fed. Cir. 1995) (holding that no taking occurred when state
                                                                10   limited mining rights because “bundle of rights” plaintiff possessed could not have included
                                                                11   right to cause damage or a substantial risk of damage to the public health or safety). Related
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   to this, courts have repeatedly held that a temporary business closure does not give rise to a
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   compensable taking when such closure is necessary to protect public health. See Nat’l
                             LAW OFFICES

                              602.382.6000




                                                                14   Amusements Inc. v. Borough of Palmyra, 716 F.3d 57, 63 (3d Cir. 2013) (refusing to find
                                   L.L.P.




                                                                15   taking when state temporarily closed market littered with unexploded artillery shells in order
                                                                16   to abate public danger); see also Devito, 227 A.3d at 895-96 (concluding that temporary
                                                                17   shutdown of Plaintiff businesses due to COVID-19 did not constitute regulatory taking but
                                                                18   rather a classic example of police power). Likewise here, EO 2020-43 cannot give rise to a
                                                                19   taking claim because Plaintiffs do not have any protected property right to operate their
                                                                20   businesses in ways detrimental to the public welfare, particularly during an ongoing public
                                                                21   health crisis.
                                                                22          D.        Plaintiffs fail to state a plausible claim that EO 2020-43 violates the
                                                                                      Arizona Constitution (Counts Four and Five)
                                                                23
                                                                            The “Equal Protection and the Due Process Clauses of the [Arizona] and federal
                                                                24
                                                                     constitutions are construed similarly.” State v. Russo, 196 P.3d 826, 827 (Ariz. Ct. App.
                                                                25
                                                                     2008); see also Vong v. Aune, 328 P.3d 1057, 1061 (Ariz. Ct. App. 2014) (“We consider
                                                                26
                                                                     [Plaintiff’s] state and federal due process claims together because the respective due process
                                                                27
                                                                     clauses ‘contain nearly identical language and protect the same interests.’”) (internal citation
                                                                28

                                                                                                                  - 11 -
                                                                      Case 2:20-cv-01310-DJH Document 37 Filed 07/08/20 Page 13 of 19



                                                                1    omitted); (Doc. 21 at 14.) Accordingly, Counts Four and Five fail to state a plausible claim
                                                                2    for relief for the same reasons as Counts One and Two.
                                                                3           E.     Plaintiffs fail to state a plausible claim that EO 2020-43 violates their
                                                                                   rights under the Contracts Clause (Count Six).
                                                                4
                                                                            Article I, Section 10 of the U.S. Constitution prohibits the states from passing any law
                                                                5
                                                                     “impairing the Obligation of Contracts.” U.S. Const. art. I, § 10, cl. 1. Courts have made clear
                                                                6
                                                                     that the Contract Clause “does not trump the police power of a state to protect the general
                                                                7
                                                                     welfare of its citizens, a power which is ‘paramount to any rights under contracts between
                                                                8
                                                                     individuals.’” See Buffalo Teachers Fed’n v. Tobe, 464 F.3d 362, 367 (2d Cir. 2006) (quoting
                                                                9
                                                                     Allied Structural Steel Co. v. Spannaus, 438 U.S. 234, 241 (1978)). As such, “courts must
                                                                10
                                                                     accommodate the Contract Clause with the inherent power of the state to safeguard the vital
                                                                11
                                                                     interests of its people.” Id. (citations and internal quotation marks omitted).
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
                                                                            A two-part test is used to determine whether laws violate the Contracts Clause. See
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                                                                     Sveen v. Melin, 138 S. Ct. 1815, 1821-22 (2018). The first prong considers whether the state
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                     action has “operated as a substantial impairment of a contractual relationship.” Id. The second
                                                                15
                                                                     prong, which only comes into play if there is a substantial impairment, considers whether
                                                                16
                                                                     there is a “significant and legitimate public purpose” behind the regulation. See id. at 1822.
                                                                17
                                                                     When the government is not a party to the contract (as here), courts must “properly defer to
                                                                18
                                                                     [state] judgment as to the necessity and reasonableness of a particular measure.” Energy
                                                                19
                                                                     Reserves Grp., Inc. v. Kan. Power & Light Co., 459 U.S. 400, 411 (1983).
                                                                20
                                                                            Here, Plaintiffs cannot meet either prong of the test. On the first prong, Plaintiffs fail
                                                                21
                                                                     to allege facts showing that a 30-day pause on their franchisees’ ability to host gym activities
                                                                22
                                                                     represents a substantial impairment of Plaintiffs’ contracts with its franchisees. A substantial
                                                                23
                                                                     impairment requires more than “a temporary alteration of the contractual relationship,” but
                                                                24
                                                                     rather demands “a severe, permanent, and immediate change in those relationships—
                                                                25
                                                                     irrevocably and retroactively.” Schmid v. Sonoma Clean Power, 2014 WL 12689941, at *5
                                                                26
                                                                     (N.D. Cal. 2014) (quoting Allied Structural Steel, 438 U.S. at 250); see also Ballinger v. City
                                                                27
                                                                     of Oakland, 398 F. Supp. 3d 560, 576-77 (N.D. Cal. 2019) (dismissing Contracts Clause claim
                                                                28

                                                                                                                 - 12 -
                                                                         Case 2:20-cv-01310-DJH Document 37 Filed 07/08/20 Page 14 of 19



                                                                1    where facts alleged did not support a substantial impairment of contract). Given the temporary
                                                                2    nature of EO 2020-43, Plaintiffs simply cannot claim, as a matter of law, any severe,
                                                                3    immediate or permanent change to existing contractual relationships.
                                                                4            Even assuming EO 2020-43 somehow does substantially impair Plaintiffs’ contracts
                                                                5    with its franchisees, Plaintiffs cannot satisfy the second prong of a Contracts Clause claim.
                                                                6    As discussed above, the Complaint’s allegations and judicially noticeable facts make clear
                                                                7    that EO 2020-43 serves a legitimate public purpose, i.e. to prevent and control the spread of
                                                                8    a global pandemic. Indeed, “in the midst of a catastrophic global pandemic of a kind not seen
                                                                9    for more than a century, it is difficult to imagine how [Plaintiffs’] counsel could argue that
                                                                10   that ‘the EO does not serve a legitimate public purpose’ in support of plaintiffs’ Contract
                                                                11   Clause claim.” Order, Omnistone Corp. v. Cuomo, 2:20-cv-02153-GRB-SIL, ECF No. 18, at
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   5 (E.D.N.Y. May 15, 2020) (considering claim that order that temporarily closed down
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   businesses due to COVID-19).4 Moreover, EO 2020-43 does not aim to affect any State
                             LAW OFFICES

                              602.382.6000




                                                                14   contractual obligations. Nor does it aim to promote the interests of any particular group of
                                   L.L.P.




                                                                15   people at the expense of gym owners. The Governor undeniably wields broad police power
                                                                16   during this emergency to regulate in areas that concern public health. See McGhee, 2020 WL
                                                                17   2308479, at *4. Because the Contract Clause “does not trump the police power of a state to
                                                                18   protect the general welfare of its citizens,” Plaintiffs’ Contract Clause claim must fail. Buffalo
                                                                19   Teachers Fed’n v. Tobe, 464 F. 3d 362, 367 (2d Cir. 2006).
                                                                20           F.    Plaintiffs fail to state a plausible claim that EO 2020-43 is
                                                                                   unconstitutionally vague (Count Seven)
                                                                21
                                                                22                 1.      Plaintiffs cannot assert a facial or as-applied vagueness claim.
                                                                23           An executive order may be challenged for vagueness either “on its face” or “as
                                                                24   applied.” Schwartzmiller v. Gardner, 752 F.2d 1341, 1346 (9th Cir. 1984). Plaintiffs do not
                                                                25   identify which type they are trying to assert. Regardless, both versions fail.
                                                                26
                                                                27
                                                                     4
                                                                      This case is available through PACER at Docket Entry #18,
                                                                28   https://ecf.nyed.uscourts.gov/doc1/123116640538.

                                                                                                                  - 13 -
                                                                      Case 2:20-cv-01310-DJH Document 37 Filed 07/08/20 Page 15 of 19



                                                                1           First, the Ninth Circuit only authorizes a facial review for vagueness if a statute chills
                                                                2    conduct protected by the First Amendment. See United States v. Purdy, 264 F.3d 809, 811
                                                                3    (9th Cir. 2001) (“Where . . . a statute is challenged as unconstitutionally vague in a cause of
                                                                4    action not involving the First Amendment, we do not consider whether the statute is
                                                                5    unconstitutional on its face.”). Plaintiffs do not assert that EO 2020-43 “chills” any of their
                                                                6    First Amendment activities. Nor could they—running a gym franchise does not implicate the
                                                                7    First Amendment. Plaintiffs have no grounds to assert a facial challenge to EO 2020-43.
                                                                8           Second, an as-applied challenge is only permissible when the government actually
                                                                9    seeks to enforce a vague statute against a person or entity and impose the associated criminal
                                                                10   or civil penalties. See Bankshot Billiards, Inc. v. City of Ocala, 634 F.3d 1349-50 (11th Cir.
                                                                11   2011) (holding that a pool hall could not bring an as-applied vagueness challenge to an
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   ordinance when it “has not been prosecuted; it has not lost its license; it has not been fined”).
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Here, the State has not instituted an enforcement action against Plaintiffs under EO 2020-43.
                             LAW OFFICES

                              602.382.6000




                                                                14   Nor does any Plaintiff allege that they have been cited or are in violation of the order.
                                   L.L.P.




                                                                15                 2.      Plaintiffs cannot meet the high bar to demonstrate vagueness.
                                                                16          Even if Plaintiffs could establish standing, this EO is not vague. The vagueness
                                                                17   doctrine “does not require ‘impossible standards’ of clarity,” Kolender v. Lawson, 461 U.S.
                                                                18   352, 361 (1983), or “mathematical certainty.” Grayned v. City of Rockford, 408 U.S. 104,
                                                                19   110 (1972). Nor can the “doctrine … be understood in a manner that prohibits governments
                                                                20   from addressing problems that are difficult to define in objective terms.” Gammoh v. City of
                                                                21   La Habra, 395 F.3d 1114, 1121 (9th Cir. 2005). “A statute is vague not when it prohibits
                                                                22   conduct according to an imprecise but comprehensible normative standard, but rather in the
                                                                23   sense that no standard of conduct is specified at all.” Robles v. Domino’s Pizza, LLC, 913
                                                                24   F.3d 898, 906 (9th Cir. 2019) (internal quotations and citation omitted; emphasis added).
                                                                25          Here, EO 2020-43 specifies a standard of conduct: all Gyms must pause operations
                                                                26   until July 27, 2020. (Doc. 22-2 at 18.) Plaintiffs argue this proscription is vague because the
                                                                27   order does not define the affected businesses. (Doc. 1 at ¶ 102.) But the lenient vagueness
                                                                28   standard does not require such a specific definition within the order. See United States v.

                                                                                                                 - 14 -
                                                                      Case 2:20-cv-01310-DJH Document 37 Filed 07/08/20 Page 16 of 19



                                                                1    Cullen, 499 F.3d 157, 163 (2d Cir. 2007) (when evaluating the void for vagueness doctrine,
                                                                2    “an ounce of common sense is worth more than an 800-page dictionary.”). The terms
                                                                3    “[i]ndoor gyms and fitness clubs or centers” are not “esoteric or complicated terms devoid of
                                                                4    common understanding.” United States v. Osinger, 753 F.3d 939, 945 (9th Cir. 2014)
                                                                5    (rejecting vagueness challenge to terms that had common-sense meaning); see also
                                                                6    Recreational Devs. of Phx., Inc. v. City of Phoenix, 83 F. Supp. 2d 1072, 1087 (D. Ariz. 1999)
                                                                7    (dismissing vagueness challenge to terms that “are either clear or are clarified when
                                                                8    considered in context of [the challenged ordinance], other applicable ordinances, and
                                                                9    common sense”). Individuals of common intelligence are capable of identifying what
                                                                10   constitutes a gym or fitness center. See United States v. Lanier, 520 U.S. 259, 266 (1997)
                                                                11   (vagueness doctrine applies to “a statute which either forbids or requires the doing of an act
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   in terms so vague that men of common intelligence must necessarily guess at its meaning and
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   differ as to its application.”) (internal quotations and citation omitted).
                             LAW OFFICES

                              602.382.6000




                                                                14          Moreover, even if the meaning of “[i]ndoor gyms and fitness clubs or centers” were
                                   L.L.P.




                                                                15   ambiguous as to other companies, Plaintiffs cannot show that this phrase is ambiguous as to
                                                                16   them or their franchisees’ “fitness studios.” (Doc. 1 at ¶ 91.) On this basis alone, their
                                                                17   vagueness claim fails. See Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455
                                                                18   U.S. 489, 494-95 (1982) (“A plaintiff who engages in some conduct that is clearly proscribed
                                                                19   cannot complain of the vagueness of the law as applied to the conduct of others.”).
                                                                20          Plaintiffs also assert they cannot tell what it means to “pause operations” or when the
                                                                21   temporary closure period will end. (See Doc. 1 at ¶ 103.) The phrase “pause operations” does
                                                                22   not involve “esoteric or complicated terms devoid of common understanding.” United States
                                                                23   v. Osinger, 753 F.3d 939, 945 (9th Cir. 2014). Persons of common intelligence could easily
                                                                24   ascertain that this phrase means that Gyms must discontinue hosting indoor exercise activities
                                                                25   within their facilities. Additionally, EO 2020-43 directs the “pause” of operations will last at
                                                                26   least until July 27, 2020. Taken together, the order gives fair warning as to the prohibited
                                                                27   conduct—operation of the facilities of Plaintiffs’ franchisees in Arizona until July 27, 2020.
                                                                28

                                                                                                                  - 15 -
                                                                      Case 2:20-cv-01310-DJH Document 37 Filed 07/08/20 Page 17 of 19



                                                                1           The mere fact that the EO does not provide a definitive date of expiration beyond July
                                                                2    27 has no relevance to the vagueness analysis. Regulations are unconstitutionally vague “only
                                                                3    when [they] expose[] a potential actor to some risk or detriment without giving him fair
                                                                4    warning of the nature of the proscribed conduct.” Rowan v. U.S. Post Office Dep’t, 397 U.S.
                                                                5    728, 740 (1970). If EO 2020-43 is in fact extended, that extension will give fair warning as
                                                                6    to the modified expiration date of the temporary closure order.
                                                                7           Moreover, EO 2020-43 explains that in order for Gyms to reopen (and thus not be
                                                                8    subject to citation), affected businesses must undergo an attestation process. (See Doc. 22-2
                                                                9    at 18.) Plaintiffs’ arguments about the ambiguity or unavailability of the reopening
                                                                10   procedures is not only premature (the attestation form has not yet been released), but outside
                                                                11   the scope of the void-for-vagueness doctrine because the procedures are not a proscription of
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   conduct. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 822-823 (9th Cir. 2003) (“A statute is
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   void for vagueness if it . . . does not define the conduct it prohibits with sufficient
                             LAW OFFICES

                              602.382.6000




                                                                14   definitiveness.”) (emphasis added); Woodruff v. Dep't of Labor, 954 F.2d 634, 642 (11th Cir.
                                   L.L.P.




                                                                15   1992) (holding that void-for-vagueness doctrine does not apply to a manual provision not
                                                                16   regulating conduct). As such, Plaintiffs’ vagueness argument fails.
                                                                17   IV.    Conclusion
                                                                18          Without a doubt, the COVID-19 pandemic has caused enormous hardship nationwide
                                                                19   to individuals and businesses alike. Although EO 2020-43 subjects Gyms to such a temporary
                                                                20   hardship, Plaintiffs cannot state a cognizable claim against Governor Ducey. The Complaint
                                                                21   should be dismissed with prejudice.
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                - 16 -
                                                                     Case 2:20-cv-01310-DJH Document 37 Filed 07/08/20 Page 18 of 19



                                                                1
                                                                         DATED this 8th day of July, 2020.
                                                                2                                                     SNELL & WILMER L.L.P.
                                                                3
                                                                4                                                 By: s/ Brett W. Johnson
                                                                                                                     Brett W. Johnson
                                                                5                                                    Colin P. Ahler
                                                                                                                     Derek C. Flint
                                                                6                                                    Michael A. Calvanico
                                                                                                                     One Arizona Center
                                                                7                                                    400 E. Van Buren, Suite 1900
                                                                                                                     Phoenix, Arizona 85004-2202
                                                                8
                                                                                                                      Office of Governor Douglas A. Ducey
                                                                9                                                     Anni L. Foster
                                                                                                                      1700 West Washington Street
                                                                10                                                    Phoenix, Arizona 85007
                                                                11
                                                                                                                 Attorneys for Defendant Douglas A. Ducey,
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                                               Governor of the State of Arizona
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                             - 17 -
                                                                      Case 2:20-cv-01310-DJH Document 37 Filed 07/08/20 Page 19 of 19



                                                                1                                CERTIFICATE OF SERVICE
                                                                2          I certify that on July 8, 2020, I electronically transmitted the attached document to
                                                                3    the Clerk’s Office using the CM/ECF System for filing, which electronically sends a copy
                                                                4    of same on to:
                                                                5
                                                                     Brian A. Howie
                                                                6
                                                                     Quarles & Brady LLP
                                                                7    Renaissance One
                                                                     Two North Central Avenue
                                                                8    Phoenix, AZ 85004-2391
                                                                9    Brian.howie@quarles.com
                                                                     Attorney for Plaintiffs
                                                                10
                                                                     Alex M. Weingarten
                                                                11
                                                                     Celeste M. Brecht
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Jeffrey K. Logan
                                                                     Steven E. Swaney
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Venable LLP
                                                                     2049 Century Park East, Suite 2300
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                     Los Angeles, CA 90067
                                                                15   amweingarten@venable.com
                                                                     cmbrecht@venable.com
                                                                16
                                                                     jklogan@venable.com
                                                                17   seswaney@venable.com
                                                                     Attorneys for Plaintiffs
                                                                18
                                                                19
                                                                20
                                                                      s/ Tracy Hobbs
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                              - 18 -
